Title: General Orders, 8 March 1783
From: Washington, George
To: 


                        
                            Head Quarters Newburgh Saturday March 8th 1783
                            Parole Goshen.
                            Countersigns Hartford, Islington.
                        
                        For the day tomorrow Major Ashley.
                        For duty the 4th Massachusetts regiment.
                        All officers and soldiers are requested to use their endeavours to prevent fires from Spreading over the
                            Country contiguous to the Cantonments—in case of any accidental communication of fire, Commanding officers of the nearest
                            regiments or Brigades will be pleased to order out their corps and have the flames extinguished immediately: So as to
                            prevent the distruction of the neighbouring Fences and woods.
                        The Quarter Master General will settle with Major General Knox the manner in which two packet Boats shall ply
                            daily between the Village of Newburgh and the Garrison of Westpoint, in order to accomodate all Gentlemen of the Army who
                            may have occasion to pass by Water, from the Cantonments to the Garrison, or from the Garrison to the army. This will
                            supercede the necessity of drawing men from the Line, and attaching them to the boats or barges of any particular
                            officers.
                    